DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 7 are allowed since there is no prior teaches a liquid crystal alignment device, comprising: 
a stage configured to carry a liquid crystal substrate; 
a plurality of slide rails aligned parallel to each other, extending in a first direction and arranged above the stage; 
a plurality of rollers respectively installed on the plurality of slide rails; and 
a plurality of ultraviolet lamp tubes aligned parallel to each other and extending in a second direction, and 
opposite ends of a long axis of each of the plurality of ultraviolet lamp tubes are respectively installed on any two of the plurality of slide rails through the plurality of rollers, such that the plurality of ultraviolet lamp tubes have adjustable intervals in the first direction, 
wherein the second direction and the first direction are perpendicular to each other.  

Claims 2-6 and 8-14 are allowed since they depend on the allowed claims 1 and 7.

Claim 15 is allowed since there is no prior teaches a method of operating the liquid crystal alignment device according to claim 7, comprising: 
adjusting the plurality of ultraviolet light tubes to have at least a first interval D1 in the first direction when the liquid crystal substrate 20 is required to be irradiated with the ultraviolet lamp tubes of a first illuminance for liquid crystal alignment; and 
adjusting the plurality of ultraviolet light tubes to have at least a second interval D2 in the first direction when the liquid crystal substrate 20 is required to be 
wherein 
when the first illuminance is greater than the second illuminance, the first interval is smaller than the second interval, and 
when the first illuminance is less than the second illuminance, the first interval is greater than the second interval.  

Claim 16 is allowed since they depend on the allowed claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chui (US 9013659) discloses the device for liquid crystal alignment comprises: a platform 11, at least a first radiation source 12, at least a second radiation source 13 and a cooling unit 14. Platform 11 is further disposed with cooling unit 14.  Cooling unit is for cooling platform 11 for further controlling temperatures of substrates 21, 23.

Tomimaru et al. (US 20190086697) disclose a method for producing a liquid crystal display device including a first step of forming a photo-alignment film on a surface of at least one of paired substrates, a second step of irradiating the photo-alignment film with polarized light, and a third step of forming a liquid layer between the substrates. In FIG. 1(b), a polarized light irradiator 50 includes a stage 51 that supports the substrates 10 and 20 and an irradiating unit 52 that irradiates the photo-alignment films 40 on the substrates 10 and 20 with polarized light 54.  The stage 51 is configured to support the substrates 10 and 20 and includes support columns 51a to support the substrates 10 and 20. The stage 51 may be formed on a transfer rail 53 so that the substrates 10 and 20 can be conveyed via the area under the irradiating unit 52.  The transfer rail 53 conveys the substrates 10 and 20 along the transfer path and moves the substrates 10 

Mizutani et al. (US 20080055521) disclose the polarized ultraviolet irradiation apparatus shown in FIGS. 1A and 1B comprising a rod-like lamp 2, a reflecting mirror 1 reflecting beam from the lamp 2 into the direction of a surface 7 to be irradiated, an optical component 3 adjusting direction of beam from the lamp 2, a wavelength selection filter 4 adjusting irradiation wavelength, a polarizer 6 separating a polarization component from the beam from the lamp 2 so as to produce polarized beam, and an aperture 5 blocking unnecessary components of the beam.

Lee et al. (US 9733523) disclose an exposure method including loading a first substrate on a loading portion , the first substrate having a photo alignment agent which is coated on the first substrate, irradiating the first substrate by moving the first substrate in a first speed in a first direction to a working portion while loading a second substrate on the loading portion, the working portion having an ultra violet light source generating ultra violet ray to harden a photo alignment agent, simultaneously irradiating the first substrate and the second substrate by moving the first substrate and the second substrate in the first direction in the working portion, and unloading the first substrate from an unloading portion while irradiating the second substrate by moving the second substrate in the first direction in the working portion.

Shimada (US 20150227006) discloses the UV irradiation device includes a long arc type discharge lamp (bar-like UV lamp) 210 for irradiating light including ultraviolet light, a trough-shape collection mirror 220 having an elliptical cross section, an aperture 240a (refer to FIG. 6) having a rectangular opening which defines an irradiation area of ultraviolet light, and a scan stage 250 where a substrate 150 targeted for alignment processing is mounted.  The alignment processing is performed by moving the scan stage 250 where the substrate 150 including a plurality of display panel areas in a longitudinal direction of the long arc type discharge lamp is mounted, to an area 211 irradiated with the ultraviolet light 212 (accurately, an ultraviolet light linearly-polarized 

Xiong (US 9366908) discloses the optical alignment device includes an aligned light source 10, a carrying mechanism 11, a masking mechanism 12, a transporting mechanism 13, and at least one output pin of the curing voltage 14.  The optical alignment device performs the optical alignment process on a substrate 20. The aligned light source 10 may be ultraviolet (UV) rays.  The UV rays may, but not limited to, be light bars arranged in a row or be lighting chips arranged in a matrix. The carrying mechanism 11 is spaced apart from the aligned light source 10.  The carrying mechanism 11 is for carrying and fixing the substrate 20.  Specifically, the substrate 20 is transported to a corresponding location below the aligned light source 10 for assembly.

Zhao (US 20160291415) discloses an optical alignment device in the prior art, which comprises a UV light source 110 and a polarizer 120.  A schematic diagram of the alignment process for an alignment film using an existing optical alignment device is shown in FIG. 2: a UV light source 110 emits light, which is converted to polarized light after passing through a polarizer 120 and then directed to an alignment film 130 located on a surface of a substrate 140.  

Sato (US 20150277191) discloses an apparatus capable of performing a photo alignment process on a plate-shaped member and realizing high productivity is provided.  An irradiating unit irradiates an irradiated area with polarized light, and a stage movement mechanism transports first and second stages on which substrates are mounted alternately to the irradiated area and returns the same.  A space larger than a length by which the substrate on the second stage passes through the irradiated area is secured between the first stage positioned at a first substrate mounting-and-collecting position and the irradiated area, and a space larger than a length by which the substrate on the first stage passes through the irradiated area is secured between the second stage positioned at a second substrate mounting-and-collecting position and the irradiated area.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871